Citation Nr: 1034547	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

3.  Entitlement to service connection for DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 
1983; he had additional service with the Army Reserve.  

Historically, in March 2000, the Board declined to reopen a claim 
for a bilateral knee disorder, and also denied service connection 
for a bilateral ankle disorder, for residuals of a back injury, 
and for residuals of a head injury.  The appellant did not appeal 
the Board's decision. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2002 rating decision in which the RO denied service 
connection for residuals of a back injury and head injury, for a 
bilateral knee disability, and for a bilateral ankle disability.  
The Veteran filed a notice of disagreement (NOD) in October 2002, 
and the RO issued a statement of the case (SOC) in January 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2004.  

In June 2005, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In November 2005, the Board denied the Veteran's petitions to 
reopen claims for service connection for a bilateral ankle 
disability and for residuals of a head injury, but reopened the 
claims for service connection for a low back disability and for a 
bilateral knee disability.  At that time, the Board also remanded 
the claims for service connection for the low back and the knees, 
on the merits, to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  After 
accomplishing the requested action, the AMC denied each claim  
(as reflected in a July 2006 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In February 2007, the Board  again remanded the claims remaining 
on appeal to the RO, via the AMC, for additional development.  
After accomplishing the requested action, the AMC continued to 
deny each claim (as reflected in a January 2010 SSOC), and 
returned these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim remaining on appeal has been accomplished.

2.  Although DDD of the lumbar spine was not diagnosed in 
service, the Veteran was treated on multiple occasions for low 
back pain, to include   after falling off a vehicle, and the  
medical opinion  evidence on the question of whether the 
Veteran's current DDD of the lumbar spine is related to military 
service is, at least, in relative equipoise.  

3.  Although DJD of the right knee was not diagnosed in service, 
the Veteran was treated on multiple occasions for right knee 
pain, to include after falling off a vehicle and sustaining 
injuries in a motorcycle accident, and he was diagnosed with 
tendonitis and patellofemoral joint syndrome (PFJS); also, the 
medical opinion evidence on the question of whether the Veteran's 
current DJD of the right knee is related to military service is, 
at least, in relative equipoise.  

4.  Although DJD of the left knee was not diagnosed in service, 
the Veteran was treated on multiple occasions for left knee pain, 
to include after sustaining injuries in a motorcycle accident, 
and he was diagnosed with tendonitis and PFJS; also, the  medical 
opinion evidence on the question of whether the Veteran's current 
DJD of the left knee is related to military service is, at least, 
in relative equipoise.  



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for DDD of the lumbar 
spine are met.  38 U.S.C.A. §§ 1110, , 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for DJD of the right 
knee are met.  38 U.S.C.A. §§ 1110, , 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for DJD of the left 
knee are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of each claim for service 
connection remaining on appeal, the Board finds that all 
notification and development action needed to fairly adjudicate 
these claims has been accomplished.  



II.  Factual Background

The Veteran's service treatment records (STRs) reflect that the 
Veteran had no knee or low back problems reported on his November 
1978 enlistment clinical evaluation.  In August 1979, he 
complained of sharp pain in his lumbar spine with no specific 
etiology; the assessment was muscular strain.  In September 1979, 
he complained of recurring back pain; physical examination was 
grossly within normal limits.  

The report of a January 1980 physical examination reflects that 
the Veteran had no spine or lower extremity abnormalities.  It 
was noted that X-rays of knees showed no joint abnormality, but 
there were benign cortical defects seen in the distal femur and 
proximal tibia.  On his January 1980 Report of Medical History, 
he complained of recurrent back pain, denied "trick" or locked 
knee, but complained of bilateral knee pain.

An October 1980 STR notes that the Veteran fell off a vehicle 
while sleeping in the field.  He complained of low back pain, 
right thigh pain, left-sided pain, and right knee pain.  The 
assessment was muscle strain.  

A February 1981 STR reflects the Veteran's complaints of back 
pain since basic training.  On physical examination, he had full 
range of motion and the assessment was back strain.  

An August 1981 STR reflects the Veteran's complaints of a 1-day 
history of knee pain after falling off his motorcycle.  On 
physical examination there was swelling of both knees and a small 
abrasion on the right knee cap.  In October 1981, he complained 
of bilateral knee pain and the assessment was tendonitis.  

A June 1982 STR reflects the Veteran's complaints of bilateral 
knee pain since 1980.  On physical examination, the right knee 
was inflamed and range of motion was good.  There was no 
inflammation or effusion of the left knee.  The assessment was 
tendonitis.  

A February 1983 STR notes the Veteran's complaints of recurring 
bilateral knee pain with no recent trauma; the assessment was 
tendonitis and he was referred for physical therapy.  A February 
1983 physical therapy record notes that the Veteran had positive 
patella compression and positive crepitation of both knees; the 
assessment was PFJS.  In April 1983, it was noted that his knees 
were swollen and tender with good range of motion.  In May 1983, 
he complained of chronic knee pain, but there were no abnormal 
physical findings.  A June 1983 record notes that he had chronic 
PFJS and was referred for physical therapy.  A June 1983 physical 
therapy record also notes PFJS and patellar tendonitis of both 
knees.   

An August 1984 Report of Medical Examination for the Army Reserve 
reflects that the Veteran's spine and lower extremities were 
normal on clinical evaluation.  On his August 1984 Report of 
Medical History, he complained of recurrent back pain, denied 
"trick" or locked knee, and it was noted that he had right knee 
swelling following physical training.  

A July 1990 Report of Medical Examination for the Army Reserve 
reflects that the Veteran's spine and lower extremities were 
assessed as  normal on clinical evaluation, but notes that he had 
trauma to both knees and was currently on Motrin.  On his July 
1990 Report of Medical History, the Veteran denied recurrent back 
pain or "trick" or locked knee.  He noted that he fell out in 
the [illegible] site and was on Motrin but was in perfect health 
otherwise.  The physician noted that the Veteran had injured his 
knee 3 days prior.     

A January 1992 VA medical certificate reflects the Veteran's 
complaints of a 10-year history of low back pain.  An X-ray 
revealed retrolisthesis, L5 upon S1.  

The report of a December 1983 VA examination reflects the 
Veteran's  complaints of a history of knee pain and swelling, 
usually caused by jogging.  The diagnosis was "arthralgia of the 
knees."  

The Veteran's VA outpatient treatment records reflect periodic 
treatment for back and knee pain.  A June 1993 VA treatment 
records notes that the Veteran had DJD with knee and back pain.  
A June 1993 X-ray of the lumbar spine was normal.  An August 1995 
CT scan of the lumbar spine showed degenerative changes.

The report of a July 1998 VA examination reflects that the 
Veteran had early degenerative changes of the lumbar spine and 
mild DJD of the bilateral knees.  The examiner opined that the 
Veteran's back discomfort was not related to service and that the 
majority of his complaints seemed to be more consistent with 
deconditioning.  The examiner also opined that the Veteran's 
bilateral knee arthritis was "most likely not" related to the 
fall he had while on active duty. 

A May 2000 VA treatment record reflects the Veteran's complaints 
of low back and knee pain.  The physician opined that the 
Veteran's complaints "might be related to his old injuries he 
sustained while in service [sic]".  

A June 2005 VA treatment record reflects that the Veteran was 
treated for complaints of pain in multiple joints, including the 
knees and back.  It was noted that he had mild DDD of the lumbar 
spine.  The physician opined that "it could be possible that the 
symptoms may be related to the injuries [the Veteran] sustained 
while in the service."

The report of a May 2006 VA examination reflects that the Veteran 
was diagnosed with mild disc generation at the L5-S1 level with 
no narrowing and very mild bulging of the annulus at L5-S1; and 
degenerative changes of the bilateral knees.  The examiner opined 
that she did "not feel that the complaints affecting bilateral 
knees and lumbosacral spine" were medically related to service. 

The report of a July 2009 VA examination reflects the Veteran's 
complaints of back pain dating back to 1979 during basic 
training, and knee pain dating back to the 1980s while he was 
stationed at Fort Benning.  He associated the knee pain with 
extensive training and exercises, noting he was diagnosed with 
tendonitis during service.  The examiner diagnosed the DDD of the 
lumbar spine and DJD of the bilateral knees (confirmed by X-ray).  
As regards the question of whether the Veteran's lumbar spine and 
knee disabilities were at least as likely as not related to 
service, the examiner opined that he could not resolve the issue 
without resorting to mere speculation.

In December 2009, the VA examiner who conducted the May 2006 VA 
examination provided an addendum to both the May 2006 and July 
2009 VA examinations.  After reviewing the claims file, she 
opined that it was "at least as likely as not" that the 
Veteran's lumbar spine and knee disabilities were related to 
military service.  Her rationale for this opinion was that 
arthritis can develop in a joint secondary to its underlying 
orthopedic disorders or conditions affecting normal mobility as 
well as previous trauma. 

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after discharge 
from service (one year for arthritis), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 
3.309.  Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree.  38 C.F.R. § 3.307(c).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
governing legal authority, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection for 
DDD of the lumbar spine and for DJD of the right and left knees 
is warranted.

In this case, the Veteran has current lumbar spine and bilateral 
knee disabilities, question, however, is whether each disability 
is medically related to service.

The Veteran's  STRs reflects complaints of low back pain and knee 
pain during service.  The evidence also reflects that he fell off 
a vehicle during service and injured his back and right knee, and 
that he injured both knees in a motorcycle accident.  Moreover, 
post service, the record reflects diagnoses of  current DDD of 
the lumbar spine, and DDD of the knees.  The question remains, 
however, whether any  current lumbar spine and/or knee disability 
is medically related to the injuries and complaints that the 
Veteran had during service.

 In this regard, the Board notes that there are conflicting 
medical opinions as to the relationship between the Veteran's his 
current disabilities and service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Collectively, the Board finds that the medical opinion evidence 
on the question of nexus between current back and knee 
disabilities and service is, at least, in relative equipoise.

In this case, the July 1998 VA examiner provided a negative nexus 
opinion as to the relationship between the Veteran's current 
disabilities and service; however, the examiner did not provide a 
rationale for his opinion-he  simply stated that it was his 
"overall impression" that there were not related.  

The May 2000 and June 2005 VA treating physicians both opined 
that is was possible that a relationship existed between the 
Veteran's current disabilities and service.  As the Board noted 
in its December 2005 decision, while these opinions were 
sufficient to reopen the Veteran's previously denied claims, they 
were too speculative to establish a nexus.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
a medical nexus).  

The July 2009 VA examiner stated that it would be mere 
speculation for him to provide an opinion as to nexus, but he 
provided no explanation for this conclusion and did not indicate 
of whether some additional testing or information might permit 
such an opinion.  Hence, the Board cannot rely on the examiner's 
conclusion that an etiology opinion would be speculative, alone, 
to deny the claim..  See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  

Although the May 2006 VA examiner initially opined that that she 
"did not feel" that there was a relationship between the 
Veteran's current lumbar spine and bilateral knee disabilities 
and military service, the phrasing of the opinion seemed 
tentative.  She later provided an addendum in which she provided 
a much less speculative opinion-offering that there is "at 
least as likely as not" a relationship between the lumbar spine 
and knee disabilities and service.  The Board finds this VA 
examiner's December 2009 opinion and reasoning to be very 
probative - especially because it involved a review of the 
relevant medical evidence-to include the above-noted medical 
opinions (in particular,  that of the July 2009 VA examiner)-in 
addition to a personal, clinical evaluation.  Also, unlike the 
other medical opinions, that examiner she provided a rationale 
for her conclusion-stating that arthritis can develop from an 
underlying condition that results in abnormal mobility or from 
trauma.  While this opinion is not definitive, it was expressed 
in terms sufficient to permit the application of the benefit-of-
the-doubt doctrine.


When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b) and Gilbert, 1 Vet. App. at  53-56.

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for DDD of the lumbar spine 
and DJD of the right and left knees are met.




ORDER

Service connection for DDD of the lumbar spine is granted.

Service connection for DJD of the right knee is granted.

Service connection for DJD of the left knee is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


